    Case 3:20-cv-00543-DWD Document 11 Filed 12/10/20 Page 1 of 2 Page ID #38




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JASON PARMELEY,                                )
                                                   )
                           Petitioner,             )
                                                   )
    vs.                                            )           Case No. 20-cv-543-DWD
                                                   )
    ERIC WILLIAMS, 1                               )
                                                   )
                           Respondent.             )

                                                  ORDER

DUGAN, District Judge:

          Petitioner Jason Parmeley, who was incarcerated at Federal Correctional

Institution-Greenville within the Southern District of Illinois at the time he filed his

petition (Doc. 1), brings this habeas corpus action pursuant to 28 U.S.C. § 2241. He alleges

that he was denied due process during prison disciplinary proceedings and that he lost

good conduct credit as a result.

          This case is before the Court for preliminary review of the petition pursuant to

Rule 4 of the FEDERAL RULES GOVERNING SECTION 2254 CASES                        IN THE   UNITED STATES

DISTRICT COURTS, which can be applied to § 2241 petitions pursuant to Rule 1(b). Rule 4

directs the judge who receives a petition to promptly examine it, and, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition.”




1   The Clerk of Court shall correct Respondent’s name to Eric Williams on the docket sheet.
 Case 3:20-cv-00543-DWD Document 11 Filed 12/10/20 Page 2 of 2 Page ID #39




       Inmates in the custody of the Bureau of Prisons can challenge the loss of good

conduct credit without due process through a petition for habeas relief brought pursuant

to 28 U.S.C. § 2241. See Jones v. Cross, 637 F.3d 841 (7th Cir. 2011), Jackson v. Carlson, 707

F.2d 943, 946 (7th Cir. 1983). As such, it is not plainly apparent that Parmeley is not

entitled to habeas relief, and, without commenting on the merits of the claims presented,

the Court concludes that the petition survives preliminary review.

                                       CONCLUSION

       For the above-stated reasons, Respondent Eric Williams, Warden of FCI-

Greenville, is ORDERED to answer or otherwise respond to the petition (Doc. 1) and its

supplement (Doc. 4) on or before January 11, 2021. Service upon the United States

Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

shall constitute sufficient service upon Respondent.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court and

Respondent informed of any change in his address during the pendency of this action.

Notification of any changes of address must be made in writing and within 7 days of any

transfer or other change in address. Petitioner is WARNED that failure to provide notice

may result in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

       Dated: December 10, 2020

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
